Citation Nr: 1749443	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-04 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Navy from May 1989 to April 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This matter was remanded by the Board in September 2014 and September 2016 for additional development.  

The issue of entitlement to service connection for hypertension was initially on appeal and remanded by the Board.  In a May 2017 rating decision, the AOJ granted service connection for hypertension.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the May 2017 rating decision, including the schedular rating or effective date assigned by the RO.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2016, the Board remanded this case so that the Veteran could undergo a VA examination where the examiner would assess whether he had PTSD, or any other psychiatric disability, and then provide opinions as to direct and secondary service connection.  The Board finds that the VA examiner's opinion regarding whether the Veteran has a psychiatric disability directly due to service to be adequate.  

However, an addendum opinion is needed to assess whether the Veteran has PTSD under the DSM-IV, as opposed to the DSM-5.  This is because the Veteran's case was first certified to the Board prior to August 4, 2014.  A mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014). 

Additionally, the Board requested an opinion as to whether the Veteran's psychiatric disorder was either caused or aggravated by his service-connected disabilities, including his thoracic spine disorder.  An addendum opinion is needed to address secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the November 2016 psychiatric examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must determine whether the Veteran has PTSD under the criteria set forth in the DSM-IV, as required by VA regulations which govern this case.  

For PTSD, or any other psychiatric disorder diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder was proximately due to or the result of his service-connected thoracic spine disability.  

For PTSD, or any other psychiatric disorder diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not that the psychiatric disorder was aggravated beyond its natural progression by his service-connected thoracic spine disability.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




